DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 13 October 2021 have been considered.  All previous rejections are moot in view of the amendments.  New grounds of rejection are presented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong One
Claim 1 recites a method of scoring a media content item based on a first score for the item, a second score for a playlist including the item, and a third score for a user channel that uploaded the media content item, and demoting the media content item based on an aggregate of the first, second, and third scores.  This is abstract.
But for the recitation of using a hardware processor, the limitation of “determining, using a hardware processor, a first plurality of scores associated with an entity, wherein the entity includes a media content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
But for the recitation of using a hardware processor, the limitation of “selecting, using the hardware processor, a plurality of ancestor entities that are hierarchically related to the entity, wherein the plurality of ancestor entities includes (i) a first ancestor entity that corresponds to a playlist that includes the media content item in which the playlist has a second ancestor entity that corresponds to a first user channel that uploaded the playlist and (ii) a third ancestor entity that corresponds to a user channel that uploaded the media content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this claim encompasses the user manually identifying a playlist and a channel of the media content item.
But for the recitation of using a hardware processor, the limitation of “determining, using the hardware processor, a second plurality of scores associated with the first ancestor entity of the media content item and a third plurality of scores associated with the third ancestor entity of the media content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user manually scoring the playlist and the channel.
But for the recitation of using a hardware processor, the limitation of “calculating, using the hardware processor, an aggregate score of the media content item based on the first plurality of scores, the second plurality of scores, and the third plurality of scores,” as drafted.  Nothing in the claim 
But for the recitation of using a hardware processor, the limitation of “determining, using the hardware processor, whether the media content item is to be demoted based on the aggregate score,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user manually deciding whether the aggregate score is high or low enough to indicate demotion.
But for the recitation of using a hardware processor, the limitation of “in response to determining that the media content item is to be demoted based on the aggregate score, causing, using a hardware processor, the media content item to be demoted,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “causing” in the context of this claim encompasses the user manually reordering the media content item in a list of media content items.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a hardware processor – such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional 
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a hardware processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Other Claims
A similar analysis applies to claims 7 and 13.  The computer-readable medium of claim 13 is treated the same way as the hardware processor of claim 1.
The limitations of claims 4, 10, and 16 are directed to what is determined, and therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
The limitations of claims 5, 11, and 17 are directed to insignificant extra-solution activity, as storing data is not significant insofar as if it is to be used in processing, it inherently must be stored.
As per claims 6, 12, and 18, receiving a query is recited at a high-level of generality (i.e., as a generic computer function of receiving a query) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Generating search results, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Presenting the search results is insignificant extra-solution activity, insofar as all uses of the demotion – demoting a search result in search results – require data output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159